EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT CommonStock Ownership by ISC8, Inc. StateofOther Jurisdictionof IncorporationorOrganization Novalog, Inc. 3001 Red Hill Ave., Building 4 Costa Mesa, California 92626 96% California MicroSensors, Inc. 3001 Red Hill Ave., Building 4 Costa Mesa, California 92626 98% Delaware RedHawk Vision, Inc. 3001 Red Hill Ave., Building 4 Costa Mesa, California 92626 81% Delaware iNetWorks Corporation 3001 Red Hill Ave., Building 4 Costa Mesa, California 92626 95% Nevada
